Case 4:18-cv-00177-RH-CAS Document 20 Filed 08/05/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF FLORIDA

NORTHERN DIVISION

MICHELLE MORTON # 19-4-VB-138 PETITIONER,
V. CIVIL ACTION NO. 3:46-ev-9332ATWHLRA A22S

PAUL ROLSTON | GLE ALV-177-hCA S

FEDERAL BUREAU OF PRISONS

DEFENDANTS’ MOTION FOR EXTENSION OF TIME

TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT

Defendant Officer Paul Rolston, by and through the Acting United States Attorney for the Northern
District of Florida and the undersigned Assistant U.S. Attorney, respectfully move under Rule 6 of the
Federal Rules of Civil Procedure for a 90-day extension of time within which to respond to Plaintiff
Michelle Morton complaint, and for good cause would show:

Plaintiff Morton, an inmate in custody of the Federal Correctional Complex, Tallahassee, Florida, filed a
complaint naming an employee, Paul Rolston and the Federal Bureau of Prisons. Morton sues Rolston in
his individual capacity. She alleges her constitutional rights were violated by Rolston. Because he is being
sued in his individual capacity, Rolston is entitled to request representation by the Department of Justice
under Title 28, Code of Federal Regulations, Section 50.15. The federal employee has requested
representation but it has not yet been assigned and, on or about June 20, 2017, their requests were
granted. Therefore, the United States Attorney’s Office for the Southern District of Florida now has the
authority to represent the defendant.

According to the Court docket, Rolston and the Justice Department Attorneys were served a copy of the
summons and complaint on April 3, 2017. See Process Receipt & Return, ECF Nos. 16 & 17. The civil-
process clerk at the United States Attorney’s Office received a copy of the summons and complaint on
April 13, and the Attorney General of the United States received a copy of the summons and complaint
on April 17, 2017. Rolston is a “United States Federal Law Enforcement Officer or employee sued in an
individual capacity for an act or omission occurring in connection with duties performed on the United
States’ behalf,” under Rule 12(a)(3) of the Federal Rules of Civil Procedure, they are entitled to 60 days
after service on them or the United States Attorney, whichever is later, to answer or otherwise respond
to the complaint. See Fed. R. Civ. P. 12(a)(3). Accordingly, Rolston’s answer or first responsive pleading is
due for some time in August.

 

Defendant Rolston and the United States and undersigned counsel, however, need additional time to
have a lawyer assigned, review Morton’s medical records, which are extensive, and investigate and
FILED USEH? FLA TL
Pee eR EO Ry : a fhe

ua 1S peel

   
 
Case 4:18-cv-00177-RH-CAS Document 20 Filed 08/05/19 Page 2 of 3

2

respond to the allegations in the complaint. For these reasons, the federal defendants respectfully move
for an additional 90 days, to answer or otherwise respond to the complaint. This motion, which is
Rolston’s first request for additional time, is not brought for the purpose of an improper delay but so an
attorney can be assigned and that justice may be done. An extension of time will allow Rolston to
address adequately the issues raised in the complaint and will provide the counsel with additional time
to review the Bureau’s investigation of the allegations in the complaint. Such an extension of time will
not prejudice Morton, who is currently under the care of and receiving medical care from Bureau staff.

By requesting this additional time, neither federal defendant waives, but specifically reserves, any and
all defenses available under the Federal Rules of Civil Procedure. Because Morton is pro se and currently
incarcerated by the Federal Bureau of Prisons in another location, the undersigned counsel is unable to
contact her to obtain his consent for the requested extension of time. Additionally, the undersigned
counsel requests relief from the obligation to file a memorandum brief in support of this motion
pursuant to Rule 7(b)(4) of the Local Uniform Civil Rules of the United States District Courts for the
Northern and Southern District of Florida. See L. U. Civ. R. 7(b)(4).

In sum, Rolston, through the United States and undersigned counsel, respectfully request the Court
grant this motion for an extension of time to answer or otherwise respond to Morton’s complaint, thus
extending the deadline to answer or otherwise respond to the complaint from June 27 until August 11,
2017.

Date: August 5, 2019

Respectfully submitted,

Ciacaaccrs a
Bee HDeaa
PAUL ROLSTON

FEDERAL LAW ENFORCEMENT-MEDICAL OFFICER

BUREAU OF PRISONS, DEPARTMENT OF JUSTICE

CERTIFICATE OF SERVICE

|, PAUL ROLSTON, Federal Law Enforcement Officer, hereby certify that, on this date, | electronically
filed the foregoing document with the Clerk of the Court, and | further certify that a true copy of the
above and foregoing document was mailed via United States Mail, postage prepaid, to the pro se
plaintiff as follows: ,
Case 4:18-cv-00177-RH-CAS

3

PRO SE PLAINTIFF

Cook, James V

314 W Jefferson St, Tallahassee, FL 32301

Phone: (850) 222-8080

cookiv@gmail.com

OF COUNSEL:

Joshua Robles

Supervisory Attorney
Consolidated Legal Center
Federal Bureau of Prisons
Federal Correctional Complex
Post Office Box 5666

Yazoo City, Mississippi 39194
Telephone: (662)-751-4933

jrobles@bop.gov

Document 20

Filed 08/05/19 Page 3 of 3

 
